Appeal from a decision of the Workmen’s Compensation Board, filed November 21, 1975, which determined that claimants were not dependents of the deceased employee and, therefore, denied their claim for death benefits. The decedent, 19 years of age, died as a result of an accident which occurred in the course of his employment. The decedent’s parents sought death benefits and their dependency on decedent is the sole issue on this appeal. The board in its decision summarized the testimony taken at the hearing and concluded that decedent’s parents were not dependents within the meaning of the Workmen’s Compensation Law. Resolution of the dependency issue in this case apparently involved questions of credibility. The board, however, failed to set forth any findings of fact upon which its conclusion was based. Since the recitation of the testimony is followed only by a conclusory statement of no dependency, the basis of the board’s conclusion is left to speculation and it is impossible to ascertain the reasons for its determination. This failure of the board to set forth any findings of fact precludes intelligent judicial review and requires a reversal by this court and remittal to the Workmen’s Compensation Board for a statement of the findings of fact upon which its ultimate conclusion is predicated (Matter of Burnette v Schreve, 34 AD2d 186). Decision reversed, with costs to appellants against the Workmen’s Compensation Board, and matter remitted for additional findings in clarification of the decision appealed *680from, or for other proceedings not inconsistent herewith. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.